 


 HR 6042 ENR: To amend title XIX of the Social Security Act to delay the reduction in Federal medical assistance percentage for Medicaid personal care services furnished without an electronic visit verification system, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6042 
 
AN ACT 
To amend title XIX of the Social Security Act to delay the reduction in Federal medical assistance percentage for Medicaid personal care services furnished without an electronic visit verification system, and for other purposes. 
 
 
1.Delay in reduction of FMAP for Medicaid personal care services furnished without an electronic visit verification system 
(a)In generalSection 1903(l) of the Social Security Act (42 U.S.C. 1396b(l)) is amended— (1)in paragraph (1)— 
(A)by striking January 1, 2019 and inserting January 1, 2020; and  (B)in subparagraph (A)(i), by striking 2019 and; and  
(2)in paragraph (4)(A)(i), by striking calendar quarters in 2019 and inserting calendar quarters in 2020.  (b)Sense of Congress on stakeholder input regarding electronic visit verification systemsIt is the sense of Congress that— 
(1)the Centers for Medicare & Medicaid Services should— (A)convene at least one public meeting in 2018 for the purpose of soliciting ongoing feedback from Medicaid stakeholders on guidance issued by the Centers for Medicare & Medicaid Services on May 16, 2018, regarding electronic visit verification; and 
(B)communicate with such stakeholders regularly and throughout the implementation process in a clear and transparent manner to monitor beneficiary protections; (2)such stakeholders should include State Medicaid directors, beneficiaries, family caregivers, individuals and entities who provide personal care services or home health care services, Medicaid managed care organizations, electronic visit verification vendors, and other stakeholders, as determined by the Centers for Medicare & Medicaid Services; and 
(3)taking into account stakeholder input on the implementation of the electronic visit verification requirement under the Medicaid program is vital in order to ensure that the Centers for Medicare & Medicaid Services is aware and able to mitigate any adverse outcomes with the implementation of this policy.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 